LAW OFFICES OF SIMON HARTER, ESQ.
Simon Harter, Esq. (SH-8540)
225 West 34th Street - 9th Floor
New York, New York 10122
Tel: (212) 979-0250
Fax: (212) 979-0251
Em.ail: sharter@harterlaw.com.
Attorneys for Plaintiff,
CADDELL DRY DOCK AND REPAIR CO., INC.


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
CADDELL DRY DOCK AND REPAIR CO, INC.,

                                            Plaintiff,                 CASE NO.:

- against -

BOUCHARD TRANSPORTATION CO., INC.,
in personam, BARGE B. NO. 280, in rem, and
B. NO. 280 CORP., in personam,

                                            Defendants.
-------------------------------------------------------------------x


                      CERTIFICATION OF INSURANCE COVERAGE

          I, Steven P. Kalil, am the authorized agent of Plaintiff, Caddell Dry Dock and

 Repair Co., Inc. I submit this Declaration in response to this Honorable Court's

 Docket Order of February 12, 2020 [Docket No. 12].

         1. I am the President of Plaintiff, Caddell Dry Dock and Repair Co., Inc.

              ("Plaintiff"). I am competent to make this declaration and make it from

              my personal knowledge.
           2. By Docket Entry dated February 13, 2020, this Court directed the Caddell to

               "submit a certificate of insurance to the Court by the close of business on

               Friday, February 14, 2020 and certify that any loss or damage tJ the Barge due

               to any negligenc e on the part of Plaintiff or its employee s or agents committe d

               during the period of Plaintiff's substitute custodian ship shall be covered by

               the insurance. "

          3. Attached as Exhibit 1 is a Certificate of Insurance reflecting the Caddell' s

               various insurance policies. The portion of Caddell's insurance that is relevant

               here is described with specificity in the section towards the bottom of the

               Certificate entitled "Descripti on of Operation s/ Locations /Vehicles" as

              follows:

              HULL AND P&I POLICY INCLUDE S VESSEL CUSTODI AN LEGAL
              LIABILITY ENDORSE MENT COVERIN G ANY LOSS OR DAMAGE TO
              BARGE B. NO. 280 DUE TO ANY NEGLIGE NCE ON THE PART OF THE
              INSURED , CADDELL DRY DOCK AND REPAIR CO., INC., OR ITS
              EMPLOYE ES OR AGENTS COMMITT ED DURING THE PERIOD OF THE
              INSURED 'S SUBSTITU TE CUSTODI ANSHIP IN THE MATTER OF
              "CADDEL L DRY DOCK AND REPAIR CO., INC. VERSUS BOUCHA RD
              TRANSPO RTATION CO., INC.", EDNY CIVIL A CTION NO. 20-CV-685 (EK-
              LB), SUBJECT TO POLICY TERMS AND CONDITIO NS, ATRIMA.1

          4. In further response to this Court's direction, I hereby respectful ly certify that,

              as stated on the Certificate, Caddell' s insurance " covers any loss or damage to

              the Barge due to any negligenc e on the part of Plaintiff or its employee s or

              agents committe d during the period of Plaintiff's substitute custodian ship" in



1
  I am advised by Plaintiff's broker that "ATRIMA" means " As Their Respective Interests May Apply." This is a
standard notation which is triggered in circumstance s in which several insurance companies cover the sam e policy,
which each insurer taking a particular percentage of the total li.m it of liability under the policy.

                                                        2
   this action, subject to the terms and conditions of Caddell's policy.

5. Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

   foregoing is true and correct.

   Executed this 14h day of February 2020.




                                    3
EXHIBIT 1
                                                                                                                                                                    DATE (MM/DD/YYYY)
                                             CERTIFICATE OF LIABILITY INSURANCE                                                                                       02/13/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
  the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                      CONTACT
                                                                                              NAME:
                                                                                              PHONE                              FAX
       LAGUNA ASSOCIATES, INC                                                                             908-322-0244
                                                                                              (A/C, No, Ext):                    (A/C, No): 908-322-3788
       206 SOUTH AVE.                                                                         E-MAIL
                                                                                              ADDRESS:   GLAGUNA@LAGUNAASSOCIATES.COM
       206 SOUTH AVE                                                                                             INSURER(S) AFFORDING COVERAGE                                NAIC #
       FANWOOD, NJ 07023                                                                      INSURER A : TRAVELERS PROPERTY CASUALTY CO. OF                                 25674
INSURED                                                                                       INSURER B : AMERICA

               CADDELL DRY DOCK & REPAIR CO., INC.                                            INSURER C :

               P.O. BOX 327                                                                   INSURER D :

               STATEN ISLAND, NY 10310                                                        INSURER E :

                                                                                              INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                    REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                               ADDL SUBR                                            POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE                 INSD WVD              POLICY NUMBER                 (MM/DD/YYYY) (MM/DD/YYYY)                           LIMITS

 A     X   COMMERCIAL GENERAL LIABILITY             X     X ZOL-11R65264-19-ND                          08/04/19      08/04/20      EACH OCCURRENCE               $        1,000,000
                                                                                                                                    DAMAGE TO RENTED
                CLAIMS-MADE     X OCCUR                                                                                             PREMISES (Ea occurrence)      $
            INCL. SRLL & WHARFINGERS
       X                                                                                                                            MED EXP (Any one person)      $            5,000
       X    S&A POLL.                                                                                                               PERSONAL & ADV INJURY         $        1,000,000
       GEN’L AGGREGATE LIMIT APPLIES PER:                                                                                           GENERAL AGGREGATE             $        2,000,000
                      PRO-
           POLICY X JECT            LOC                                                                                             PRODUCTS - COMP/OP AGG        $        1,000,000
           OTHER:                                                                                                                                                 $

       AUTOMOBILE LIABILITY                                                                                                         COMBINED SINGLE LIMIT         $
                                                                                                                                    (Ea accident)
           ANY AUTO                                                                                                                 BODILY INJURY (Per person)    $
           ALL OWNED            SCHEDULED                                                                                           BODILY INJURY (Per accident) $
           AUTOS                AUTOS
                                NON-OWNED                                                                                           PROPERTY DAMAGE               $
           HIRED AUTOS          AUTOS                                                                                               (Per accident)
                                                                                                                                                                  $
           UMBRELLA LIAB            OCCUR                                                                                           EACH OCCURRENCE               $
           EXCESS LIAB              CLAIMS-MADE                                                                                     AGGREGATE                     $

              DED          RETENTION $                                                                                                                            $
       WORKERS COMPENSATION                                                                                                              PER             OTH-
       AND EMPLOYERS’ LIABILITY                                                                                                          STATUTE         ER
                                             Y/N
       ANY PROPRIETOR/PARTNER/EXECUTIVE                                                                                             E.L. EACH ACCIDENT            $
       OFFICER/MEMBER EXCLUDED?                    N/A
       (Mandatory in NH)                                                                                                            E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                              E.L. DISEASE - POLICY LIMIT   $
 A HULL/P&I(ALL OTHER P&I                                      ZOH-11R6529A-19                          08/04/19      08/04/20      HULL - $5,000,000
   COVERAGES EXCLUDING                                                                                                              P&I - $1,000,000
   CREW)
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
HULL AND P&I POLICY INCLUDES VESSEL CUSTODIAN LEGAL LIABILITY ENDORSEMENT COVERING ANY LOSS OR DAMAGE TO BARGE B. NO. 280 DUE TO ANY NEGLIGENCE ON THE PART OF THE INSURED,
CADDELL DRY DOCK AND REPAIR CO., INC., OR ITS EMPLOYEES OR AGENTS COMMITTED DURING THE PERIOD OF THE INSURED'S SUBSTITUTE CUSTODIANSHIP IN THE MATTER OF "CADDELL DRY DOCK AND
REPAIR CO., INC. VERSUS BOUCHARD TRANSPORTATION CO., INC.", EDNY CIVIL ACTION NO. 20-CV-685 (EK-LB), SUBJECT TO POLICY TERMS AND CONDITIONS, ATRIMA.




CERTIFICATE HOLDER                                                                            CANCELLATION

                                                                                                SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                                THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                UNITED STATES MARSHALS SERVICE                                                  ACCORDANCE WITH THE POLICY PROVISIONS.
                225 CADMAN PLAZA EAST
                BROOKLYN, NEW YORK 11201                                                      AUTHORIZED REPRESENTATIVE




                                                                                             © 1988-2013 ACORD CORPORATION. All rights reserved.
ACORD 25 (2013/04)                                   The ACORD name and logo are registered marks of ACORD
